Citation Nr: 0120271	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  94-09 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to service connection for disability 
manifested by chronic memory loss, as secondary to Halcion 
therapy for service-connected disability.  

2. Entitlement to service connection for disability 
manifested by chronic speech delays, as secondary to 
Halcion therapy for service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel


INTRODUCTION

The veteran had verified active military service from March 
1959 to May 1962, from November 1963 to February 1968, and 
from March 1968 to October 1971.  This matter came to the 
Board of Veterans' Appeals (Board) on appeal of a March 1993 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction 
over the veteran's claims folder was subsequently transferred 
to the Medical and Regional Office Center (M&ROC) in 
Cheyenne, Wyoming.  In July 1999, the veteran testified 
before the undersigned Member of the Board at a hearing at 
the M&ROC.  In December 1999, the Board remanded the 
veteran's claims to the RO for additional development.  The 
case was returned to the Board in May 2001.


FINDINGS OF FACT

1. All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2. The veteran does not currently have disability manifested 
by chronic speech delays.

3. Chronic memory loss, if present, was not caused or 
chronically worsened by Halcion therapy for service-
connected disability.  




CONCLUSIONS OF LAW

1. Disability manifested by chronic speech delays is not 
proximately due to or the result of Halcion therapy for 
service-connected disability.  38 U.S.C.A. § 5107 (West 
1991); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. § 3.310 (2000).  

2. Disability manifested by chronic memory loss is not 
proximately due to or the result of Halcion therapy for 
service-connected disability.  38 U.S.C.A. § 5107 (West 
1991); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. § 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal, the 
information and evidence that he should provide to VA, and 
the evidence that VA will obtain on his behalf.  The RO has 
obtained all pertinent records identified by the veteran and 
provided him with an appropriate VA examination.  There is no 
outstanding information or evidence which should be obtained.  
In sum, the facts relevant to these claims have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA. 

I.  Factual Background

A review of the veteran's claims file reflects that in an 
October 1972 rating decision, the RO granted service 
connection for depressive reaction.  

VA treatment records reflect treatment of the veteran with 
Halcion beginning in June 1990.  A treatment record, dated 
that month, notes a diagnosis of adult situation reaction and 
that the veteran was prescribed 0.25 milligrams (mgm) of 
Halcion to help him sleep.  Subsequent treatment records, 
dated in December 1990, January 1991, March 1991, and 
September 1991, also reflect prescriptions for Halcion.  

In October 1991, the veteran underwent an EEG 
(electroencephalogram) of his brain, following complaints of 
short-term memory loss.  An EEG report notes a borderline 
abnormal study for excessive slowing of background rhythm 
which was suggestive of a toxic, metabolic, or diffuse 
structural problem.  That same month, a CT (computer 
tomography) scan of the veteran's brain revealed possible 
bifrontal white matter disease, but was otherwise normal.  
Also in October 1991, a VA treatment note reflects a 
diagnosis of memory loss secondary to antecedent toxins, 
noted as possibly being alcohol.  

Additional VA treatment records reflect that in November 
1991, the veteran underwent a mental health evaluation.  He 
was noted to complain of slow thinking, loss of memory, and 
speech delay.  It was reported that the veteran had suffered 
a head injury in service which had resulted in a loss of 
consciousness.  The doctor was unsure of the etiology of the 
memory loss, and referred the veteran for an additional 
evaluation.  A psychology evaluation report prepared that 
same month indicates that the veteran suffered from severe 
depression and introspection/obsessiveness, which probably 
accounted for his cognitive complaints.  Furthermore, while 
the EEG and CT scans were seen as troublesome, further 
neuropsychological testing was reported as not being 
warranted.  

In April 1992, the veteran submitted to the RO a VA Form 21-
4138 (Statement in Support of Claim) in which he filed claims 
for service connection for memory loss and speech delays, as 
secondary to the taking of Halcion in conjunction with his 
service-connected depressive reaction.  The veteran reported 
that the Halcion had been prescribed for him by a VA 
psychiatrist in the spring of 1989, and the taking of the 
drug, he felt, had resulted in brain impairment.  He 
indicated that he had stopped taking Halcion in January 1992.  
Additionally, the veteran submitted with his statement a 
transcript of the television program "60 Minutes," which 
had aired in December 1991.  The program included a video 
news story questioning the safety of Halcion.  It was 
reported in the story that severe psychiatric problems 
developed from the use of Halcion such as memory loss, 
paranoia, and depression.  The veteran also submitted a copy 
of a newspaper article which notes the actor Burt Reynolds 
had had a near fatal addiction to the drug.  

In June 1992, the veteran underwent a VA psychiatric 
evaluation.  The examiner noted that the veteran suffered 
from depression, and that he had suffered from some type of 
temporary memory loss and speech problems due to Halcion.  
However, the examiner further reported that the problem had 
been resolved after the Halcion had been discontinued.  

In October 1993, the veteran submitted to the RO a VA Form 9 
(Appeal to Board of Veterans' Appeals), in which he noted 
that he continued to suffer from the aftereffects of Halcion, 
and his condition had hindered his employment ability, 
restricted his ability to officiate basketball games, and 
continued to effect his memory.  

Additional VA treatment records reflect that in October 1995, 
the veteran was administered memory assessment tests.  The 
veteran's scores were noted to indicate some deficits 
existing in his memory abilities.  Specifically, there were 
indications of difficulties in the veteran's ability to 
attend to, and concentrate on, information over relatively 
brief periods of time.  

In July 1999, the veteran testified before the undersigned 
Member of the Board during a travel Board hearing.  He 
reported that every now and then he would have mental lapses.  
He found himself becoming anxious about conversing with 
anyone for too long a period of time, because he would go 
through a mental block and speech-delay problems.  The 
veteran stated that his treating VA psychiatrist had reported 
that the Halcion effect had been short-lived, and that he 
currently did not have any problems.  The veteran testified, 
however, that he still suffered from memory and speech 
problems, but couldn't predict when his mental lapses would 
happen.  

Thereafter, the RO received a number of pages, apparently 
from an internet source, of the Physician's Desk Reference.  
These pages concerned the taking of Halcion and other similar 
drugs.  In particular, it was noted that a variety of 
abnormal thinking and behavior changes had been reported to 
occur in association with the use of Halcion.  

In October 1999, the veteran was administered an additional 
memory test at the Cheyenne VA Medical Center.  He was noted 
to have done well on the Digit Symbol-Coding subtest, thought 
to be the WAIS-III subtest most sensitive to cognitive 
dysfunction.  His scores on the Block Design and Matrix 
Reasoning subtests were consistent with his other subtest 
scores, indicating that the results were an accurate 
indication of ability, even with possible cultural 
differences.  Results on the WMS-III ranged from average to 
low average for different types of auditory and visual memory 
abilities.  These findings, it was reported, did not 
conclusively indicate memory deficits beyond that expected 
for the veteran's age group, and indicated that if memory 
difficulties existed, they were very subtle.  The veteran was 
noted to have reviewed the test findings and to have 
indicated that he felt he had had more of a problem in the 
early 1990's with his memory and had gotten over it somewhat.  

In June 2000, the veteran underwent a VA mental disorders 
examination.  The examiner reported that there was no 
impairment of immediate, recent, or remote memory.  Rough 
screening of immediate memory was within normal limits.  The 
veteran was able to recall digits forwards and backwards, up 
to six digits forward and five digits backwards.  The veteran 
reported that he began noticing difficulty with concentration 
and memory problems somewhere around 1989 to 1991.  He 
indicated a significant increase in his depression at the 
time of his father's death in 1989.  The examiner diagnosed 
the veteran with dysthymia, mild to moderate in severity.  

II.  Analysis

The veteran essentially contends that service connection is 
warranted for memory loss and speech delays because they were 
caused by Halcion prescribed for his service-connected 
depressive reaction.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice- connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102 (2000).  

Although the veteran is competent to provide testimony 
concerning matters susceptible to lay observation, he is not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board must rely on 
the medical evidence in addressing the medical questions 
presented in this appeal for secondary service connection.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995).  
 
The veteran has reported that he was prescribed Halcion from 
1989 to 1992.  The medical evidence documents the veteran's 
treatment with Halcion in the early 1990's.  As noted above, 
the record contains general information concerning adverse 
side effects of Halcion therapy.  

With respect to whether the veteran has chronic speech delays 
and chronic memory impairment and whether these disabilities 
were caused by the veteran's treatment with Halcion, the 
medical evidence shows that the veteran did complain of these 
symptoms on some occasions.  Although memory loss secondary 
to antecedent toxins was noted in October 1991, alcohol, 
rather than Halcion, was identified as the possible toxin.  A 
VA medical examiner did opine in June 1992 that the veteran 
experienced memory loss and speech problems due to Halcion, 
but the examiner also opined that the problem was temporary 
and resolved after the Halcion was discontinued.  

Evidence of memory impairment and concentration impairment 
was found on psychological testing by VA in October 1995, but 
neither was identified as chronic or attributed to Halcion 
therapy.  No evidence of a disability manifested by speech 
delay was found when the veteran was evaluated by VA in 
October 1999 or June 2000.  Moreover, a VA memory evaluation 
in October 1999 did not demonstrate the presence of memory 
deficits beyond that expected for the veteran's age group, 
and no memory impairment was found on the VA psychiatric 
examination in June 2000.  

In fact there is no medical evidence indicating that the 
veteran has a chronic disability manifested by speech delays 
or that he has chronic memory impairment which was caused or 
chronically worsened by Halcion therapy.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claims.  


ORDER

Entitlement to service connection for disability manifested 
by chronic memory loss, as secondary to Halcion therapy for 
service-connected disability, is denied.  

Entitlement to service connection for disability manifested 
by chronic speech delays, as secondary to Halcion therapy for 
service-connected disability, is denied.  


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

